WALKER, P. J.
The defendant conld not have been prejudiced by the action of the court in sustaining the solicitor’s objection to the question asked the witness Jim Bagley as to whether bock brew resembled beer, as the witness subsequently was recalled and permitted to answer the inquiry fully.
Nor does it appear that the defendant could have been prejudiced by the action of the court in overruling his objection to the question asked him by the solicitor: “Didn’t Mr. Grace have at that time a revenue license?” as the question did not elicit evidence that Mr. Grace, who was the defendant’s employer, had such license. The defendant’s answer to' the question, “I don’t know whether he did or not,” was not unfavorable to him, and the ruling made on the objection to the question does not constitute a ground of reversal. Braham v. State, 143 Ala. 28, 43, 38 South. 919.
The question asked the defendant by his counsel, when he was recalled as a witness in his own behalf, as to why he went to his .uncle’s, called for his uncommunicated motive for his conduct, and the objection to it was properly sustained.—Linnehan v. State, 120 Ala. 293, 25 South. 6; Fonville v. State, 91 Ala. 39, 8 South. 688; Burke v. State, 71 Ala. 377.
Besides, it was within the discretion of the trial court to decline to permit the witness to be recalled for examination on that point.
There was evidence tending to prove that what the defendant sold was a malt liquor. He was subject to conviction on this evidence, whether or not the liquor sold was an intoxicant.—Feibelman v. State, 130 Ala. 122, 30 South. 384; Dickens v. State, 142 Ala. 49, 39 South. 14, 110 Am. St. Rep. 17; Lambie v. State, 151 Ala. 86, 44 South. 51; Merkle v. State, 37 Ala. 139. The statement of this proposition disposes of the excep*215tions reserved to the refusal of the court to give written charges 1 and 2 requested by the defendant. Under the charge and the evidence offered in support of it, the defendant was subject to conviction, though the liquor sold was not beer. This consideration discloses a fault in defendant’s charge 3, justifying the refusal of the court to give it, conceding that it was not otherwise subject to objection.
Affirmed.